Citation Nr: 1014519	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-25 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945 and from September 1950 to September 1951.  His 
military occupational specialty (MOS) during his World War II 
service was heavy machine gunner.  He was awarded the Combat 
Infantry Badge in December 1944.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in August 2006, a statement of the case was 
issued in June 2007, and a substantive appeal was received in 
August 2007.  

The June 2006 rating decision also denied service connection 
for a left knee disability, but this benefit was subsequently 
granted by rating decision in August 2009.  The issue of 
service connection for a left knee disability is therefore no 
longer in appellate status. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that 
his current right knee disability is secondary to the 
service-connected left knee disability.  The Veteran 
underwent a VA examination in June 2009.  However, the VA 
examination did not provide a nexus with regard to the 
Veteran's current right knee disability.    

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2009). 
The provisions of 38 C.F.R. § 3.310 were amended during the 
pendency of this appeal, effective from October 10, 2006; the 
new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Although the stated intent of the change was merely 
to implement the requirements of Allen v. Brown, 7 Vet. App. 
439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by 
VA in Allen-type cases since 1995.  Consequently, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made and the Veteran's claim was filed 
prior to the effective date of the revised regulation.  

At the time of the Veteran's claim for compensation benefits 
in September 2005, he claimed disability of the right knee 
and the left knee on the basis of injury sustained on 
December 24, 1944.   The Board observes that for injuries 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof 
regarding events that occurred during combat.  Collette v. 
Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either the existence of a current disability or nexus between 
that disability and service, both of which generally require 
competent medical evidence.  See generally, Brock v. Brown, 
10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the Board finds that the veteran's receipt of 
the Combat Infantry Badge would qualify him for application 
of the relaxed evidentiary standard of proof pursuant to 38 
U.S.C.A. § 1154(b).

Under the circumstances, the Board believes that a VA 
examination with opinion is necessary to comply with 38 
C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current right knee disability.  It 
is imperative that the claims file be 
made available to the examiner for 
review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner 
should:

a) diagnose any current right knee 
disability shown to exist;

b) opine whether any such right knee 
disability is at least as likely as not 
related to the Veteran's service;

c) if not, whether any such right knee 
disability is at least as likely as not 
related to the Veteran's service-
connected left knee disability;

d) if not, opine whether any such right 
knee disability is aggravated 
(aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms) by the Veteran's 
service-connected left knee disability; 
and

e) provide detailed rationale, with 
specific references to the record, for 
the opinion. 
 
	2.  Re-adjudicate the claim with 
consideration of all relevant criteria.  
If it remains denied, issue an 
appropriate supplemental statement of 
the case (SSOC) and give the Veteran 
and his representative the opportunity 
to respond. The case should then be 
returned to the Board, if in order, for 
further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



